DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shuji Yoshizaki on 04/01/2021.
In claim 1, line 5 delete the terms “or branched” after the term “linear”.
In claim 1, line 6 insert the terms -- a branched alkylene group having 3 to 20 carbon atoms,--  after the terms “  alkylene group having 2 to 20 carbon atoms ,”
In claim 11, line 1 delete the term “ using” and replace in its place – comprising--.
In claim 12, line 1 delete the term “ using” and replace in its place – comprising--.


The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 6, 7 and 9-13 are allowed. No prior art teaches a polymerizable low wavelength or polymerisable reverse wavelength dispersion compound having a partial structure represented by general formula (AO-1) in a molecule wherein n0 represents an integer of 2 or more, wherein the compound has, in a molecule, at least one group represented by the following general formula (I-0-R) and the compound is represented by general formula (I) as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722